UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 97-50502
                         Summary Calendar


                         GLINDA HOSKINS,

                                                Plaintiff-Appellant,


                              VERSUS


                    WASHINGTON COUNTY, TEXAS,

                                                Defendant-Appellee.




           Appeal from the United States District Court
                 For the Western District of Texas
                          (A-96-CV-614)
                         December 5, 1997


Before DUHÉ, DEMOSS, and DENNIS, Circuit Judges.
PER CURIAM:*

      Plaintiff Glinda Hoskins, an African-American female, was

employed by the Washington County Sheriff’s Department from March

1990 to November 1994.   She alleges discrimination based on race

and sex in violation of Title VII of the Civil Rights Act of 1964,

as amended 42 U.S.C. §2000e et seq., and 42 U.S.C. § 1981.      The


  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
district court granted Defendant’s motion for summary judgment

reasoning    Plaintiff   had   failed   to   exhaust   her   administrative

remedies with respect to the sex discrimination claim and did not

produce evidence proving her discharge was racially motivated with

respect to the race discrimination claim.

     After carefully reviewing the briefs, record excerpts, and

relevant portions of the record itself, we find no reversible

error.      We affirm essentially for the reasons stated by the

district court in its order dated May 22, 1997.